Citation Nr: 0942959	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  04-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
residuals of a left inguinal herniorraphy with removal of 
benign mass.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches for the period from October 1, 
2001, to July 25, 2005, and in excess of 30 percent for the 
period beginning July 26, 2005.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Air Force from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
granted service connection for the residuals of a left 
inguinal herniorraphy, a right shoulder disability, and for 
headaches.  These disabilities were afforded noncompensable 
evaluations.  

By way of a May 2004 rating decision, the RO granted an 
increased initial evaluation of 10 percent for headaches, 
from October 1, 2001, the effective date of service 
connection.  By way of a February 2007 rating action, the RO 
awarded an increased evaluation to 30 percent for headaches, 
effective July 26, 2005.

The Veteran's appeal came before the Board in June 2007.  By 
way of the June 2007 decision, the Board awarded an increased 
(10 percent) rating for the right shoulder disorder and 
remanded for further development the matter of whether a 
rating in excess of 10 percent is warranted.  

The June 2007 remand order required that the RO assist in 
development of the Veteran's claims for increased evaluations 
for the residuals of a left inguinal hernia, migraine 
headaches, and a right shoulder disability.  The directives 
in that remand have been complied with, and the Board may 
proceed to the merits of the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran has had a suspended, tender left testicle 
since his in-service surgery for a left inguinal hernia.

2.  Between October 2001 and April 2008, the range of motion 
of the Veteran's right shoulder was limited to 100 degrees of 
abduction.  As of an April 2008 examination, his abduction of 
the right shoulder had increased to 160 degrees, but with 
pain.  X-rays from April 2008 showed a diagnosis of 
degenerative joint disease of the right shoulder.

3.  The earliest available evidence of record for the period 
on appeal demonstrates that the Veteran has had at minimum 
two migraine headaches per month beginning September 2002.  
These migraines have caused the Veteran to miss extensive 
time from work.  The migraines are associated with 
photophobia, phonophobia, and nausea, and last anywhere from 
three to sixty hours at a time.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for the 
residuals of a left inguinal hernia have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.114, Diagnostic Code 7338 (2009).

2.  An evaluation in excess of 10 percent for a disability of 
the right shoulder is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2009).

3.  The criteria for an evaluation of 50 percent for migraine 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran's appeals concern the initial evaluations 
assigned following the grants of service connection on his 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records, and provided the Veteran with 
multiple examinations for each of his claimed conditions.  
The Veteran submitted private medical records, employment 
records, personal records, and statements from his current 
and previous employers.  He did not request a hearing in 
conjunction with his claims.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  



Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Residuals of a Left Inguinal Hernia

The Veteran informed an October 2002 examiner that he had a 
left inguinal hernia repair in 1991 while in the Air Force.  
Following the surgery, the Veteran had not had any 
recurrences of the hernia.  The Veteran indicated, though, 
that his left testicle remained suspended and tender to the 
touch following surgery.  Beginning in 1995 or 1996, the 
Veteran experienced intermittent sharp stabbing pains in the 
area between the scrotum and the rectum.  These pains would 
last a few minutes at a time.  Physical examination confirmed 
the Veteran's description of the suspended and tender testis.  
The Veteran was diagnosed with status post complex left 
inguinal hernia repair with removal of an 11 cm benign mass.

The October 2002 findings were confirmed in a November 2003 
examination report.

The Veteran has provided statements to support his appeal 
concerning his hernia, the latest on his VA Form 9 in July 
2005.  The Veteran has consistently described the same 
symptomatology addressed in both VA examination reports.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  Large inguinal 
hernia, postoperative recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling.  A Note 
to Diagnostic Code 7338 provides that 10 percent is to be 
added for bilateral involvement, provided the second hernia 
is compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114.

The Veteran's claim does not fit neatly into the criteria for 
rating inguinal hernias.  In this case, the proper 
consideration of his claim requires analogously rating his 
symptomatology to the available criteria.  He has had an 
operation, but does not have a recurrent inguinal hernia.  
Despite the fact that he does not actually have a recurrent 
hernia, he does still have symptomatology related to his 
inguinal hernia surgery; he has a suspended left testicle 
that is tender to the touch.  The Board finds that the most 
appropriate rating would be a 10 percent rating under 
Diagnostic Code 7338.  This rating takes the Veteran's mild 
symptomatology into consideration as much as is possible 
under the schedule of ratings.  The Board does not find that 
a 30 percent evaluation would be proper.  A 30 percent 
evaluation anticipates significantly more severe criteria, 
such as a hernia that although small, is not reducible, is 
inoperable, or is otherwise irremediable.  These criteria are 
not met by the Veteran's disability.  The Veteran does not 
actually have an inguinal hernia or any residuals other than 
the suspension of the left testicle and the tenderness to 
touch.

Therefore, the Board finds that a 10 percent evaluation is 
appropriate for the Veteran's postoperative residuals of a 
left inguinal hernia.  Staged ratings are not applicable for 
this period as the severity of the hernia residuals is not 
shown to have been worse than that rated by the 10 percent 
evaluation at any point during the appeal period.


Right Shoulder Disability

By way of a June 2007 decision, the Veteran was awarded a 10 
percent evaluation for his disability of the right shoulder.

The Board notes that the Board ordered a new examination for 
the Veteran's right shoulder condition in the June 2007 
decision and remand.  An examination was provided for the 
Veteran in April 2008, complying with the remand order.

The Veteran's right shoulder was examined in September 2002.  
The examiner noted that the Veteran was right handed, and 
began to experience right shoulder pain during the military 
due to overuse.  The Veteran did not have constant pain, but 
had flare-ups once every two months or so usually brought on 
by lifting and overhead activities, which last approximately 
six days.  At the time of the examination, the Veteran did 
not have any pain in the shoulder.  On physical examination, 
the Veteran had flexion and abduction to 100 degrees, 
external rotation to 50 degrees, and internal rotation to 40 
degrees.  X-rays of the right shoulder were negative.  The 
examiner diagnosed the Veteran with a normal shoulder, with a 
history of flare-ups consistent with rotator cuff tendonitis.

A December 2005 MRI of the shoulder showed mild supraspinatus 
and infraspinitus tendinosis.  

The Veteran was again examined in April 2008.  The Veteran 
indicated that at one point during the previous year, his 
right shoulder had a flare-up to the point that he could not 
use it without pain.  The flare-up lasted for three days with 
pain at a level of six or seven out of ten; the flare went 
away on its own.  Under normal circumstances, the right 
shoulder had little to any effect on the Veteran at work, but 
did prevent the Veteran from doing overhead work or working 
from ladders at home.  On physical examination, the Veteran 
had no tenderness, swelling, or warmth.  He had 90 degrees of 
internal and external rotation.  He had 160 degrees of 
abduction, but this was with pain.  Repetition of abduction 
made his shoulder motion easier.  The Veteran did not 
experience pain, weakness, fatigue, incoordination, or 
decreased range of motion on repetition.  An X-ray of the 
shoulder showed mild degenerative joint disease with mild 
impairment of the range of motion.  

A June 2009 opinion by the April 2008 examiner included a 
diagnosis of chronic tendonitis.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Disabilities of the shoulder are rated under Diagnostic Codes 
5200 - 5203.  Diagnostic Code 5200 provides evaluations for 
ankylosis of the shoulder; 5201 addresses limitation of 
motion of the arm; 5202 provides for impairment of the 
humerus; and 5203 provides ratings for other impairment of 
the clavicle or scapula.  The Veteran's shoulder disability 
could also be evaluated under Diagnostic Code 5003 for 
degenerative arthritis.

The Board initially notes that there is no evidence of 
ankylosis of the shoulder, impairment of the humerus, or 
impairment of the clavicle or scapula.  Therefore, Diagnostic 
Codes 5200, 5202, and 5203 will not be addressed.  

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 pct and 10 pct ratings based on X-
ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

The Veteran's right shoulder disability does not meet the 
criteria for an evaluation in excess of 10 percent.  At the 
time of the September 2002 examination, he had abduction of 
the shoulder to 100 degrees, indicating that he could raise 
his arm above shoulder level.  For a compensable evaluation 
under Diagnostic Code 5201, the Veteran would have to have 
abduction limited to 90 degrees.  His range of motion had 
increased by the time of the April 2008 examination.  At that 
time, he had abduction to 160 degrees, but with pain.  His 
range of motion actually increased with repetition of the 
range of motion.  Repetition did not cause pain, weakness, 
fatigue, or incoordination..

Thus, at no time during the current appeal is there evidence 
of a compensable loss of range of motion for the Veteran's 
right shoulder.  The June 2007 Board decision, however, 
considered the Veteran's limited abduction of 100 degrees in 
conjunction with limited internal rotation of 40 degrees and 
external rotation of 50 degrees, as well as the lost ability 
to lift heavy items and do work above his head and found that 
in order to properly address the Veteran's disability, a 10 
percent evaluation was appropriate.  That rating analogously 
considered Diagnostic Code 5203 for malunion of the clavicle 
or scapula.

As of April 2008, the Board has X-ray evidence of 
degenerative joint disease of the right shoulder.  At that 
point, the Veteran was still without compensable loss of 
motion, and in fact, his range of motion had improved 
significantly.  He became eligible for a 10 percent 
evaluation under Diagnostic Code 5003 for arthritis based on 
the new examination.  This rating is only applicable based on 
the Veteran's actual noncompensable limitation of motion; if 
the Veteran had compensable limitation of motion, an 
additional 10 percent evaluation for arthritis would not be 
warranted.  

In short, at no time during the current appeal has the 
Veteran met the criteria for an evaluation in excess of 10 
percent.  As such, staged ratings are not for application.  
For the period prior to the April 2008 examination, the 
Veteran was entitled to a 10 percent evaluation under 
Diagnostic Code 5203 based on consideration of the full 
effect of his disability, despite not meeting the objective 
criteria for a compensable evaluation.  Subsequent to the 
April 2008 examination, the Veteran no longer met the 
criteria for a 10 percent evaluation under Diagnostic Code 
5203, but he did meet the criteria for a 10 percent 
evaluation under Diagnostic Code 5003.  

Migraine Headaches

Private medical records showed treatment for severe headaches 
dating to November 2001.

The Veteran was examined in September 2002 for his headaches.  
He had experienced headaches for the past 18 years.  The 
headaches varied between sharp and dull pressure, that would 
either ache or feel painful.  His headaches would last from 
several hours to multiple days.  Analgesics helped relieve 
the pain, as did lying down in bed.  He would occasionally 
have nausea, but there was no significant nausea or vomiting.  
At the time of the examination, the headaches did not affect 
his personal life or his employment.  The examiner diagnosed 
the Veteran with sinus headaches.

In a February 2003 statement, the Veteran disagreed with the 
recounting of his symptomatology from the September 2002 
examination report.  He said that the pain was at times 
unbearable and sometimes required him to go home from work to 
lie down and rest.  He did miss work due to his headaches.  
He said that he relayed these symptoms to his previous 
examiner, but it was not noted in the examination report.

The Veteran was again examined in November 2003.  His 
headaches had been worsening over the previous few months.  
The headaches caused throbbing pain, and intermittently 
stabbing pain.  He had associated photophobia and phonophobia 
during his headaches.  The headaches would last from half of 
a day to two days.  He would become nauseous, almost to the 
point of vomiting.  The examiner diagnosed the Veteran with 
migraine headaches.  The examiner supplemented the report in 
January 2004, diagnosing the Veteran with chronic migraine 
headaches.  

Another examination was completed in July 2005.  The Veteran 
described frontal, throbbing, intense pain associated with 
nausea that lasted anywhere from hours to a few days.  The 
Veteran continued to have photophobia and phonophobia 
associated with the migraines.  He had headaches occurring 
sometimes two to three times per week.  The examiner 
diagnosed the Veteran with migraine headaches.

The Veteran provided pay stubs from October 2002 to June 2008 
showing that he used hundreds of hours of sick time, as well 
as significant compensatory and annual leave time.  The 
Veteran indicated that most of his sick time and compensatory 
time used was because of migraines, and that some of his 
annual leave was used to cover days when he had run out of 
sick time.  

The Veteran supplied a migraine diary covering the period 
from September 2002 through February 2006.  For the period 
from September 2002 until July 2004, the Veteran had either 
two or three headaches per month that would last anywhere 
from three hours to sixty hours.  He noted that during this 
time, he either missed work or went home from work 18 times 
due to his migraines.  Beginning in August 2004, the Veteran 
began to have at least four headaches per month, and 
sometimes up to seven.  These headaches continued to be of 
extended duration, with the longest lasting 24 hours.  During 
this time, he missed work or went home from work 25 times.  

A separate migraine diary covering the period from June 4, 
2008, to July 1, 2008, shows that the Veteran had 15 migraine 
headaches, lasting from one and a half hours to 12 hours.  He 
had to miss time from work during this month.  

A September 2008 letter from the Veteran's employer noted 
that the Veteran regularly had sick time approved because of 
his migraines.  The employer also noted that sick leave forms 
were not retained after the hours were recorded in the Army's 
Time and Attendance system.  The employer had observed the 
Veteran during his episodes, and noted that the Veteran was 
sensitive to light and sound, and appeared nauseous.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The Board initially notes that the June 2007 remand ordered 
that the RO obtain employment information for the Veteran 
over the course of his appeal.  In response to the request by 
the RO, the Veteran provided pay stubs covering the period as 
well as a letter from a former employer and the Veteran's own 
note indicating that some of the requested material was not 
saved by his past and current employers.  Based on the 
extensive efforts to obtain the relevant evidence, the Board 
finds that further attempts to obtain this information would 
not assist in developing the Veteran's claim.  Further, the 
Board also finds that it has a full picture of the Veteran's 
disability, especially when considering the Veteran's 
extensive notes addressing the frequency of his headaches and 
their effect on his employment.  As such, the Board may 
address the Veteran's claim on the merits.

The Board finds that the Veteran is entitled to a 50 percent 
evaluation for the entire period on appeal for his migraines.  
The medical evidence shows that although the Veteran was 
initially diagnosed with sinus headaches in September 2002, 
this diagnosis was shortly thereafter changed to chronic 
migraine headaches.  Evidence from the Veteran's migraine 
diary, pay stubs, and employer show that the Veteran has 
taken extensive time away from work due to his migraines; the 
Board finds that these records are credible due to their 
consistency both with each other and the medical evidence.  

The evidence, including the Veteran's descriptions and his 
migraine diaries, shows that the migraine attacks were 
prolonged and frequent.  The Veteran's description of the 
nausea, photophobia, and phonophobia associated with the 
attacks, along with the fact that to treat the headaches he 
had to lie down, show that the headaches were 
"prostrating." 

The Board acknowledges that the Veteran has been able to 
"adapt" in terms of his employment to the condition of his 
migraines.  This adaptation has not come without cost for the 
Veteran.  The Veteran has used significant amounts of sick 
time, and to a limited extent, compensatory and annual leave 
time, to cover his absences.  The use of sick time actually 
left the Veteran without any remaining sick time as of the 
most recent available pay stub, from June 2008; this is 
despite collecting sick time from the same employer since 
2002.  To use the term "adaptability" to describe the 
Veteran's use of sick time would be disingenuous, as the 
Veteran has lost many valuable hours of sick leave due to his 
migraines.  This is different from a situation, for example, 
in which a self-employed individual can work around, i.e., 
"adapt to," times that he or she feels ill.

Therefore, the Board finds that, when resolving any doubt in 
the Veteran's favor, a 50 percent evaluation from October 1, 
2001, to the present, is warranted for the Veteran's migraine 
disability.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's disabilities.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected disabilities have resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disabilities have not required frequent periods of 
hospitalization; there is no evidence of hospitalization for 
the Veteran's migraines, right shoulder, or inguinal hernia 
residuals.  The Veteran is employed and has not complained of 
any marked interference with his employment due to his hernia 
residuals or right shoulder condition.  The Board 
acknowledges that the Veteran's migraines cause significant 
interference with his employment; this is adequately 
incorporated into the rating criteria for a 50 percent 
evaluation, however, which addresses economic inadaptability.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected disabilities.


ORDER

A 10 percent evaluation for the residuals of a left inguinal 
hernia, and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability is denied.

A 50 percent evaluation for migraine headaches is granted for 
the period beginning October 1, 2001, and continuing to the 
present, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


